Case 1:21-cv-05564-JMF Document 8 Filed 07/06/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MARIA REYES,

Plaintiff, Civil Action No.: 1:21-cv-5564

-against-
AFFIDAVIT OF SERVICE

RICHARD BUSES INC, and FIRST STEPS
TRANS, INC,

Defendants.
State of New York)

SS.:

County of Albany)

Jeffrey Teitel, being duly sworn, deposes and says that deponent is over the age of eighteen years,
is employed by the attorney service, TEITEL SERVICE BUREAU INC., and is not a party to this
action.

That on the 30th day of June, 2021 at the office of the Secretary of State of New York in the City
of Albany he served the annexed Summons in a Civil Action and Complaint on RICHARD
BUSES INC by delivering and leaving with Nancy Dougherty, a clerk in the office of the
Secretary of State, of the State of New York, personally at the Office of the Secretary of State of
the State of New York, 2 true copies thereof and that at the time of making such service,
Deponent paid said Secretary of State a fee of $40.00 Dollars. That said service was pursuant to
section 306 of the Business Corporation Law.

Deponent further states that he knew the person so served as foresaid to be a clerk in the Office of
the Secretary of State of New York, duly authorized to accept such service on behalf of said
defendant.

Nancy Dougherty is a white female, approximately 62 years of age, stands 5 feet 4 inches tall,
weight approximately 145 pounds with brown hair.

Sworn to before me this 30th day of

 

 

June 2021
Ann M. Malone Jeffry Teitel

Notary Public, State of New York
Qualified in Albany County

No. 01MA6410748

Commission Expires November 02, 2024

 

Teitel Service Bureau, Inc. P.O Box 3150 Albany, NY 12203 Phone: (518) 438-7956 — Fax: (518) 438-0502
